  Nicor Inc.
Form 8-K
Exhibit 10.04
 
 
AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT
NICOR INC. 2006 LONG-TERM INCENTIVE PLAN


 
THIS AMENDMENT is entered into effective as of the ___ day of ______, 2010 by
and between _____________ (the “Employee”), and Nicor Inc., an Illinois
corporation (the “Company”).
 
WITNESSETH THAT:
 
WHEREAS, the Company and the Employee entered into a Restricted Stock Unit
Agreement dated as of _____________, as the same may previously have been
amended from time to time, (the “Restricted Stock Unit Agreement”) evidencing an
award of Restricted Stock Units by the Company to the Employee pursuant to
Section 4.4 of the Nicor Inc. 2006 Long-Term Incentive Plan (the “Plan”); and
 
WHEREAS, the Company and the Employee are entering into this Amendment in order
to amend the provision of the Restricted Stock Unit Agreement concerning
withholding obligations.
 


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:
 
I.           Paragraph 8 of the Restricted Stock Unit Agreement is hereby
deleted in its entirety and the following new Paragraph 8 is substituted in lieu
thereof:


“8.        Withholding.  The Company may require that the Employee pay to the
Company, or the Company may otherwise withhold, at the time of delivery of the
shares of Stock pursuant to the Restricted Stock Units, any such amount as is
required by law or regulation to be withheld for federal, state or local income
tax or any other taxes incurred by reason of such payment. At the election of
the Employee, unless otherwise prohibited by the Committee, such withholding
obligations may be satisfied pursuant to any of the methods authorized by
Section 6.7 of the Plan. ” 
 
II.          Except where the context clearly implies or indicates the contrary,
a word, term, or phrase used in the Plan is similarly used in this Amendment.
 
III.         Except as otherwise expressly amended by this Amendment, the
Restricted Stock Unit Agreement shall remain in full force and effect in
accordance with its terms.
 


IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all
effective as of the date first above written.
 
 

                    EMPLOYEE NAME                         NICOR INC.            
   
 
  By:             Its:             
 
             
